DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Amendment
In response to the amendment(s) filed on 9/22/22, amended claim(s) 20 and 31 is/are acknowledged.  The following new and/or reiterated ground(s) of rejection is/are set forth:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 20 and 31-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2018/0221578 to Hopkins in view of U.S. Patent No. 3,747,812 to Karman et al. (hereinafter “Karman”).
For claim 20, Hopkins discloses a syringe assembly (Abstract) comprising:
a syringe (Examiner’s Note: made up of the elements that it is recited as being) comprising a cylindrical body (312/412) (Figs. 17-31) (para [0093] and [017]) with a luer at a first end (320/420) (Figs. 17-31) (para [0096] and [110]), said luer including an exit opening (unlabeled, but as can be seen in Figs. 19-23 and 26-31);
a plunger unit (Examiner’s Note: defined by the elements it includes) including an adapter portion (generally the adapter structure that encompasses 349, 354, 356, 360, 362 / 449, 454, 456, 460, 462) (Figs. 21-22 and 28-29) (para [0095], [0098], [0103], [0109], [0111], and [0113]) and a receiving cavity (318/418) (Figs. 21-22 and 28-29) (para [0103] and [0112]), a first end of said adapter portion retaining a piston (354/454) (Figs. 21-22 and 28-29) (para [0095] and [0109]), said plunger unit insertable into a second end of said syringe and slidable within said cylindrical body during which said piston creates a seal with an interior surface of said cylindrical body (as can be seen in Figs. 17-31) (also see para [0095], [0098], [0109], and [0113]), said adapter portion including a channel (356/456) (Figs. 21-22 and 28-29) (para [0098] and [0113]) extending along a length thereof to an opening at a bottom of said receiving cavity, said opening for insertion of an intermediary connector or valve into said channel (360/460) (Figs. 18 and 25) (para [0098] and [0113]);
a cannula (343/443) secured at one end proximate said exit opening of said luer (as can be seen in Figs. 17-31) and extending into said piston (para [0098] and [0113]) and extendable into said channel as said plunger unit is inserted farther into said syringe (para [0098] and [0113]); and
a locking mechanism (345/347/445/447) (Figs. 17-31) (para [0101]-[0102] and [0116]-[0117]) configured to lock said plunger unit relative to said syringe (para [0101]-[0102] and [0116]-[0117], i.e., via interference fit).
Hopkins does not expressly disclose said locking mechanism comprising at least one raised catch integral with an upper surface of a finger grip of said syringe and at least one flange extending outward from an adapter portion of said plunger unit wherein said raised catch is configured to selectively capture said flange based upon rotation of said plunger unit within said syringe when said one or more raised catches are aligned with said one or more flanges.
However, Karman teaches a locking mechanism (Examiner’s Note: made up of the elements that is comprises in the claim language) comprising at least one raised catch (47) (Fig. 1) integral with an upper surface of a finger grip (44) (Fig. 1) of a syringe (“syringe,” col. 1, lines 58-61) and at least one flange (portion of 16 that includes 49) (see Fig. 2) extending outward from an adapter portion (portion of 16 that includes 52) (see Fig. 2) of a plunger unit (14) (Fig. 1) wherein said raised catch is configured to (Examiner’s Note: functional language, i.e., capable of) selectively capture said flange based upon rotation of said plunger unit within said syringe when said one or more raised catches are aligned with said one or more flanges (as can best be seen in Fig. 4) (also see Figs. 1-3).
It would have been obvious to a skilled artisan to modify Hopkins to include said locking mechanism comprising at least one raised catch integral with an upper surface of a finger grip of said syringe and at least one flange extending outward from an adapter portion of said plunger unit wherein said raised catch is configured to selectively capture said flange based upon rotation of said plunger unit within said syringe when said one or more raised catches are aligned with said one or more flanges, in view of the teachings of Karman, for the obvious advantage of allowing for selective interference fit between Hopkin’s raised catches and flanges, which allows the user to have a continuous motion or a predetermined motion.
For claim 31, Hopkins discloses a syringe assembly (Abstract) comprising:
a syringe (Examiner’s Note: made up of the elements that it is recited as being) comprising a cylindrical body (312/412) (Figs. 17-31) (para [0093] and [017]) with a luer at a first end (320/420) (Figs. 17-31) (para [0096] and [110]), said luer including an exit opening (unlabeled, but as can be seen in Figs. 19-23 and 26-31);
a plunger unit (Examiner’s Note: defined by the elements it includes) including an adapter portion (generally the adapter structure that encompasses 349, 354, 356, 360, 362 / 449, 454, 456, 460, 462) (Figs. 21-22 and 28-29) (para [0095], [0098], [0103], [0109], [0111], and [0113]) and a receiving cavity (318/418) (Figs. 21-22 and 28-29) (para [0103] and [0112]), a first end of said adapter portion retaining a piston (354/454) (Figs. 21-22 and 28-29) (para [0095] and [0109]), said plunger unit insertable into a second end of said syringe and slidable within said cylindrical body during which said piston creates a seal with an interior surface of said cylindrical body (as can be seen in Figs. 17-31) (also see para [0095], [0098], [0109], and [0113]), said adapter portion including a channel (356/456) (Figs. 21-22 and 28-29) (para [0098] and [0113]) extending along a length thereof to an opening at a bottom of said receiving cavity, said opening for insertion of an intermediary connector or valve into said channel (360/460) (Figs. 18 and 25) (para [0098] and [0113]);
a cannula (343/443) secured at one end proximate said exit opening of said luer (as can be seen in Figs. 17-31) and extending into said piston (para [0098] and [0113]) and extendable into said channel as said plunger unit is inserted farther into said syringe (para [0098] and [0113]); and
a locking mechanism (345/347/445/447) (Figs. 17-31) (para [0101]-[0102] and [0116]-[0117]) configured to lock said plunger unit relative to said syringe (para [0101]-[0102] and [0116]-[0117], i.e., via interference fit).
Hopkins does not expressly disclose said locking mechanism including one or more raised catches on a finger grip of said syringe, each said one or more raised catches positioned and configured to selectively capture at least one of said one or more flanges extending outward from said adapter portion.
Hopkins does not expressly disclose said locking mechanism including one or more raised catches on an upper surface of a finger grip of said syringe, each said one or more raised catches positioned and configured to selectively capture at least one of said one or more flanges extending outward from said adapter portion based upon rotation of said plunger unit within said syringe when said one or more raised catches are aligned with said one or more flanges.
However, Karman teaches a locking mechanism (Examiner’s Note: made up of the elements that is comprises in the claim language) including one or more raised catches (47) (Fig. 1) on an upper surface of a finger grip (44) (Fig. 1) of said syringe (“syringe,” col. 1, lines 58-61), each said one or more raised catches positioned and configured to (Examiner’s Note: functional language, i.e., capable of) selectively capture at least one of said one or more flanges (portion of 16 that includes 49) (see Fig. 2) extending outward from said adapter portion (portion of 16 that includes 52) (see Fig. 2) based upon rotation of a plunger unit (14) (Fig. 1) within said syringe when said one or more raised catches are aligned with said one or more flanges (as can best be seen in Fig. 4) (also see Figs. 1-3).
It would have been obvious to a skilled artisan to modify Hopkins to include said locking mechanism including one or more raised catches on an upper surface of a finger grip of said syringe, each said one or more raised catches positioned and configured to selectively capture at least one of said one or more flanges extending outward from said adapter portion based upon rotation of said plunger unit within said syringe when said one or more raised catches are aligned with said one or more flanges, in view of the teachings of Karman, for the obvious advantage of allowing for selective interference fit between Hopkin’s raised catches and flanges, which allows the user to have a continuous motion or a predetermined motion.
For claim 32, Hopkins does not expressly disclose wherein said one or more raised catches on said finger grip of said syringe and said one or more flanges on said adapter portion are positioned and configured to lock, when aligned, upon rotation of said plunger assembly.
However, Karman teaches wherein said one or more raised catches on said finger grip of said syringe and said one or more flanges on said adapter portion are positioned and configured to (Examiner’s Note: functional language, i.e., capable of) lock, when aligned, upon rotation of said plunger assembly (as can best be seen in Fig. 4) (also see Figs. 1-3).
It would have been obvious to a skilled artisan to modify Hopkins wherein said one or more raised catches on said finger grip of said syringe and said one or more flanges on said adapter portion are positioned and configured to lock, when aligned, upon rotation of said plunger assembly, in view of the teachings of Karman, for the obvious advantage of allowing for selective interference fit between Hopkin’s raised catches and flanges, which allows the user to have a continuous motion or a predetermined motion.
For claim 33, Hopkins does not expressly disclose two raised catches on opposite sides of said finger grip of said syringe and two flanges on opposite sides of said adapter portion.
However, Karman teaches two raised catches on opposite sides of said finger grip of said syringe and two flanges on opposite sides of said adapter portion (as can best be seen in Fig. 4) (also see Figs. 1-3).
It would have been obvious to a skilled artisan to modify Hopkins to include two raised catches on opposite sides of said finger grip of said syringe and two flanges on opposite sides of said adapter portion, in view of the teachings of Karman, for the obvious advantage of allowing for selective interference fit between Hopkin’s raised catches and flanges, which allows the user to have a continuous motion or a predetermined motion.
For claim 34, Hopkins does not expressly disclose wherein said wherein said two raised catches on opposite sides of said finger grip of said syringe and said two flanges on opposite sides of said adapter portion are positioned and configured to lock, when aligned, upon rotation of said plunger assembly.
However, Karman teaches wherein said wherein said two raised catches on opposite sides of said finger grip of said syringe and said two flanges on opposite sides of said adapter portion are positioned and configured to (Examiner’s Note: functional language, i.e., capable of) lock, when aligned, upon rotation of said plunger assembly (as can best be seen in Fig. 4) (also see Figs. 1-3).
It would have been obvious to a skilled artisan to modify Hopkins wherein said wherein said two raised catches on opposite sides of said finger grip of said syringe and said two flanges on opposite sides of said adapter portion are positioned and configured to lock, when aligned, upon rotation of said plunger assembly, in view of the teachings of Karman, for the obvious advantage of allowing for selective interference fit between Hopkin’s raised catches and flanges, which allows the user to have a continuous motion or a predetermined motion.
For claim 35, Hopkins does not expressly disclose wherein said two raised catches on said opposite sides of said finger grip of said syringe and said two flanges on opposite sides of said adapter portion are each spaced 180°.
However, Karman teaches wherein said two raised catches on said opposite sides of said finger grip of said syringe and said two flanges on opposite sides of said adapter portion are each spaced 180° (as can best be seen in Fig. 4) (also see Figs. 1-3).
It would have been obvious to a skilled artisan to modify Hopkins wherein said two raised catches on said opposite sides of said finger grip of said syringe and said two flanges on opposite sides of said adapter portion are each spaced 180°, in view of the teachings of Karman, for the obvious advantage of allowing for selective interference fit between Hopkin’s raised catches and flanges, which allows the user to have a continuous motion or a predetermined motion.
Claim(s) 20 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hopkins in view of U.S. Patent No. 5,964,735 to Alexander and Karman.
For claim 20, Hopkins discloses a syringe assembly (Abstract) comprising:
a syringe (Examiner’s Note: made up of the elements that it is recited as being) having a cylindrical body (312/412) (Figs. 17-31) (para [0093] and [017]) with a luer at a first end (320/420) (Figs. 17-31) (para [0096] and [110]), said luer having an exit opening (unlabeled, but as can be seen in Figs. 19-23 and 26-31);
a plunger unit (Examiner’s Note: defined by the elements it includes) including an adapter portion (generally the adapter structure that encompasses 349, 354, 356, 360, 362 / 449, 454, 456, 460, 462) (Figs. 21-22 and 28-29) (para [0095], [0098], [0103], [0109], [0111], and [0113]) and a receiving cavity (318/418) (Figs. 21-22 and 28-29) (para [0103] and [0112]), a first end of said adapter portion retaining a piston (354/454) (Figs. 21-22 and 28-29) (para [0095] and [0109]), said plunger unit insertable into a second end of said syringe and slidable within said cylindrical body during which said piston creates a seal with an interior surface of said cylindrical body (as can be seen in Figs. 17-31) (also see para [0095], [0098], [0109], and [0113]), said adapter portion including a channel (356/456) (Figs. 21-22 and 28-29) (para [0098] and [0113]) (alternatively, the lumen of 343/443) extending along its length to an opening at a bottom of said receiving cavity for insertion of an intermediary connector or valve (360/460) (Figs. 18 and 25) (para [0098] and [0113]);
a cannula (337/437) (Figs. 18 and 25) (para [0095] and [0109]) secured at one end proximate said exit opening of said luer (as can be seen in Figs. 17-31); and
a locking mechanism (345/347/445/447) (Figs. 17-31) (para [0101]-[0102] and [0116]-[0117]) configured to lock said plunger assembly relative to said syringe (para [0101]-[0102] and [0116]-[0117], i.e., via interference fit).
Hopkins does not expressly disclose the cannula extending into said piston and extendable into said channel as said plunger unit is inserted farther into said syringe.
However, Alexander teaches a cannula (7) extending into a piston (16) (as can be seen in Figs. 1-4) and extendable into a channel (11) as a plunger unit (15) is inserted farther into a syringe (1) (as can be seen in Figs. 1-4).
It would have been obvious to a skilled artisan to modify Hopkins to include the cannula extending into said piston and extendable into said channel as said plunger unit is inserted farther into said syringe, in view of the teachings of Alexander, for the obvious advantage of giving the plunger unit more travel between its distal and proximal positions (since 333/433 could be moved).
Hopkins and Alexander do not expressly disclose said locking mechanism comprising at least one raised catch integral with an upper surface of a finger grip of said syringe and at least one flange extending outward from an adapter portion of said plunger unit wherein said raised catch is configured to selectively capture said flange based upon rotation of said plunger unit within said syringe when said one or more raised catches are aligned with said one or more flanges.
However, Karman teaches a locking mechanism (Examiner’s Note: made up of the elements that is comprises in the claim language) comprising at least one raised catch (47) (Fig. 1) integral with an upper surface of a finger grip (44) (Fig. 1) of a syringe (“syringe,” col. 1, lines 58-61) and at least one flange (portion of 16 that includes 49) (see Fig. 2) extending outward from an adapter portion (portion of 16 that includes 52) (see Fig. 2) of a plunger unit (14) (Fig. 1) wherein said raised catch is configured to (Examiner’s Note: functional language, i.e., capable of) selectively capture said flange based upon rotation of said plunger unit within said syringe when said one or more raised catches are aligned with said one or more flanges (as can best be seen in Fig. 4) (also see Figs. 1-3).
It would have been obvious to a skilled artisan to modify Hopkins to include said locking mechanism comprising at least one raised catch integral with an upper surface of a finger grip of said syringe and at least one flange extending outward from an adapter portion of said plunger unit wherein said raised catch is configured to selectively capture said flange based upon rotation of said plunger unit within said syringe when said one or more raised catches are aligned with said one or more flanges, in view of the teachings of Karman, for the obvious advantage of allowing for selective interference fit between Hopkin’s raised catches and flanges, which allows the user to have a continuous motion or a predetermined motion.
For claim 31, Hopkins discloses a syringe assembly (Abstract) comprising:
a syringe (Examiner’s Note: made up of the elements that it is recited as being) having a cylindrical body (312/412) (Figs. 17-31) (para [0093] and [017]) with a luer at a first end (320/420) (Figs. 17-31) (para [0096] and [110]), said luer having an exit opening (unlabeled, but as can be seen in Figs. 19-23 and 26-31);
a plunger unit (Examiner’s Note: defined by the elements it includes) including an adapter portion (generally the adapter structure that encompasses 349, 354, 356, 360, 362 / 449, 454, 456, 460, 462) (Figs. 21-22 and 28-29) (para [0095], [0098], [0103], [0109], [0111], and [0113]) and a receiving cavity (318/418) (Figs. 21-22 and 28-29) (para [0103] and [0112]), a first end of said adapter portion retaining a piston (354/454) (Figs. 21-22 and 28-29) (para [0095] and [0109]), said plunger unit insertable into a second end of said syringe and slidable within said cylindrical body during which said piston creates a seal with an interior surface of said cylindrical body (as can be seen in Figs. 17-31) (also see para [0095], [0098], [0109], and [0113]), said adapter portion including a channel (356/456) (Figs. 21-22 and 28-29) (para [0098] and [0113]) (alternatively, the lumen of 343/443) extending along its length to an opening at a bottom of said receiving cavity for insertion of an intermediary connector or valve (360/460) (Figs. 18 and 25) (para [0098] and [0113]);
a cannula (337/437) (Figs. 18 and 25) (para [0095] and [0109]) secured at one end proximate said exit opening of said luer (as can be seen in Figs. 17-31); and
a locking mechanism (345/347/445/447) (Figs. 17-31) (para [0101]-[0102] and [0116]-[0117]) configured to lock said plunger assembly relative to said syringe (para [0101]-[0102] and [0116]-[0117], i.e., via interference fit), said locking mechanism including one or more raised catches on a finger grip of said syringe (as can be seen in Figs. 17-31) positioned and configured to interact with one or more flanges on said adapter portion to create a lock (unlabeled, but as can be seen in Figs. 17-31).
Hopkins does not expressly disclose the cannula extending into said piston and extendable into said channel as said plunger unit is inserted farther into said syringe.
However, Alexander teaches a cannula (7) extending into a piston (16) (as can be seen in Figs. 1-4) and extendable into a channel (11) as a plunger unit (15) is inserted farther into a syringe (1) (as can be seen in Figs. 1-4).
It would have been obvious to a skilled artisan to modify Hopkins to include the cannula extending into said piston and extendable into said channel as said plunger unit is inserted farther into said syringe, in view of the teachings of Alexander, for the obvious advantage of giving the plunger unit more travel between its distal and proximal positions (since 333/433 could be moved).
Hopkins and Alexander do not expressly disclose said locking mechanism including one or more raised catches on an upper surface of a finger grip of said syringe, each said one or more raised catches positioned and configured to selectively capture at least one of said one or more flanges extending outward from said adapter portion based upon rotation of said plunger unit within said syringe when said one or more raised catches are aligned with said one or more flanges.
However, Karman teaches a locking mechanism (Examiner’s Note: made up of the elements that is comprises in the claim language) including one or more raised catches (47) (Fig. 1) on an upper surface of a finger grip (44) (Fig. 1) of said syringe (“syringe,” col. 1, lines 58-61), each said one or more raised catches positioned and configured to (Examiner’s Note: functional language, i.e., capable of) selectively capture at least one of said one or more flanges (portion of 16 that includes 49) (see Fig. 2) extending outward from said adapter portion (portion of 16 that includes 52) (see Fig. 2) based upon rotation of a plunger unit (14) (Fig. 1) within said syringe when said one or more raised catches are aligned with said one or more flanges (as can best be seen in Fig. 4) (also see Figs. 1-3).
It would have been obvious to a skilled artisan to modify Hopkins to include said locking mechanism including one or more raised catches on an upper surface of a finger grip of said syringe, each said one or more raised catches positioned and configured to selectively capture at least one of said one or more flanges extending outward from said adapter portion based upon rotation of said plunger unit within said syringe when said one or more raised catches are aligned with said one or more flanges, in view of the teachings of Karman, for the obvious advantage of allowing for selective interference fit between Hopkin’s raised catches and flanges, which allows the user to have a continuous motion or a predetermined motion.
Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not address the new grounds of rejection necessitated by Applicant’s amendments presented in the response filed 9/22/22.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LEE CERIONI whose telephone number is (313) 446-4818.  The examiner can normally be reached on M - F 8:00 AM - 5:00 PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/Primary Examiner, Art Unit 3791